         Case 1:19-cr-00741-WHP Document 50
                                         51 Filed 07/17/20
                                                  07/23/20 Page 1 of 2




                                                             July 17, 2020

VIA ECF
The Honorable William H. Pauley III
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Bryan Cohen, 19 Cr. 741 (WHP)

Dear Judge Pauley:

         We represent Bryan Cohen in the above-captioned matter. We respectfully submit this
letter to seek your approval of a community service program to satisfy Mr. Cohen’s condition of
supervised release in which he must compete 1,500 hours of community service. Consistent with
this Court’s sentence, Mr. Cohen has found a non-profit organization, in the United States,1
where he is approved to work 1,500 hours with a focus on helping the neediest and most
vulnerable segment of our population.

      Feeding South Florida,2 a member of Feeding America, is South Florida’s leading
domestic hunger-relief organization serving 25% of the Florida state’s food insecure population.

1
 Due to the financial strain that this case has put on Mr. Cohen and his inability to obtain gainful
employment while completing the community service requirement imposed, Mr. Cohen and his
partner have relocated to Mr. Cohen’s uncle’s home in Florida where they reside with Mr.
Cohen’s uncle’s family. This transfer was approved by the Probation Office of the Southern
District of Florida on June 19, 2020.
2
  Website: https://feedingsouthflorida.org/. Feeding South Florida is a Charity Navigator four-
star charity (highest score). Feeding South Florida is also AIB compliant, and, as a Feeding
America food bank, complies with the BBB Wise Giving Alliance Standards for Charity
Accountability.
                 Case 1:19-cr-00741-WHP Document 50
                                                 51 Filed 07/17/20
                                                          07/23/20 Page 2 of 2




        It is the largest, most efficient food bank serving Palm Beach, Broward, Miami-Dade, and
        Monroe Counties. The organization distributed nearly 62 million pounds (51.5 million meals) of
        food last fiscal year to over 706,000 individuals – 236,000 of whom are children and 100,000 are
        older adults.

                In this time of unprecedented health and economic crisis, organizations such as Feeding
        South Florida are in great need of volunteers. As mentioned by Ms. Shahnaaz Yasin, Director of
        Finance at Feeding South Florida, in her (attached) letter to the Court, Mr. Cohen’s skills would
        be very valuable to the organization’s management team. Furthermore, Mr. Cohen has already
        started volunteering at Feeding South Florida’s warehouse, where he helped sorting food,
        packing family-meal boxes and loading trucks. In addition to helping the management team, Mr.
        Cohen has agreed with Ms. Yasin that he would continue to help at the warehouse as well as for
        the distribution of meals to the most vulnerable.

               We hope that your honor will agree that Mr. Cohen’s involvement with Feeding South
        Florida represents a great opportunity for him to give back to the community as per your honor’s
        order and that the community would highly benefit from this arrangement.


                                                                   Respectfully submitted,



                                                                   Benjamin Brafman
        cc:    All Counsel (via ECF)
Defendant Bryan Cohen seeks this Court's approval of a community service program that he selected for
himself. His application is denied. The Probation Office in the Southern District of Florida arranged for Mr.
Cohen to complete his community service with an organization with which it has an ongoing relationship: the
Edward L. Myrich State Farmer's Market. Apparently that arrangement did not suit Mr. Cohen's preferences,
and he decided to find a program on his own without consulting the Probation Office. But the Probation
Office--not a defendant--is charged with selecting a community service program. The Probation Office
fulfilled its duty and Mr. Cohen must now comply with the Office's directives.

Finally, Mr. Cohen shall not be credited for any community service hours he completed at any organization
other than one designated by the Probation Office. Any further failures by Mr. Cohen to adhere strictly to the
Probation Office's directives shall be brought to the Court's attention forthwith.




                                                       2




                                            July 23, 2020
